


EXHIBIT 10.1

SIXTH AMENDMENT TO LEASE

     THIS SIXTH AMENDMENT TO LEASE (“Sixth Amendment”) is made this 4th day of
June, 2012 (the “Effective Date”), between DAVID D. BOHANNON ORGANIZATION, a
California corporation, herein referred to as "Landlord", and GERON CORPORATION,
a Delaware corporation, herein referred to as "Tenant".

WITNESSETH:

     WHEREAS, Landlord and Tenant entered into a Lease entitled "Business Park
Lease” dated January 20, 1993, for certain demised premises located at 194-200
Constitution Drive, Menlo Park, California, as more particularly described in
said Lease, and

     WHEREAS, the Lease has been amended by a First Amendment to Lease dated
July 26, 1993, a Second Amendment to Lease dated February 22, 1994, a Third
Amendment to Lease dated March 25, 1996 a Fourth Amendment to Lease dated March
23, 2004, and a Fifth Amendment to Lease dated March 19, 2008 (the “Fifth
Amendment”) (the Lease, as previously amended by the foregoing amendments, is
herein referred to as the “Lease”), and

     WHEREAS, the Lease is scheduled to expire on July 31, 2012, and Landlord
and Tenant desire to make certain amendments to the Lease and extend the demised
term of the Lease, all as more particularly set out herein below.

     NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, Landlord and Tenant agree to amend the Lease as follows:

     1. The demised term of the Lease is hereby extended two (2) years
commencing August 1, 2012, and the demised term shall expire on July 31, 2014,
at 11:59 p.m.

     2. Effective as of the Effective Date, Section 1.3 of the Lease (Tenant’s
option to extend the demised term of the Lease), which was inserted into the
Lease in Section 5 of the Fifth Amendment, and Section 2.2 of the Lease, shall
be deemed void and of no further force or effect, as the parties have agreed to
extend the demised term of the Lease pursuant to the provisions of this Sixth
Amendment.

Page 1 of 4

--------------------------------------------------------------------------------




     3. Base rent payable pursuant to Section 2.1 of the Lease shall be payable
during the extended term as follows:

Base Rent (NNN) Per Square Foot Period Per Month Total Per Month Total Per Annum
August 1, 2012 – July 31, 2013 $2.00 $34,704.00 $416,448.00 August 1, 2013 –
July 31, 2014 $2.06 $35,745.12 $428,941.44


     4. In addition to the base rent set forth in Section 2.1 of the Lease, as
revised hereinabove, Tenant shall continue to pay all items of additional rent
pursuant to the terms of the Lease.

     5. Notwithstanding the terms and conditions of the Lease to the contrary,
the parties have agreed that Landlord and Tenant shall share the costs of
replacement of heating, ventilation and air conditioning (HVAC) equipment on the
demised premises as follows: Landlord has provided an estimate of the costs of
such HVAC equipment replacement and HVAC equipment repairs by Landlord’s vendor,
Acco Engineered Systems (“Acco”), as set forth on Schedule A hereto. Acco’s
report estimates HVAC equipment replacement costs (i.e., not including repair
and maintenance costs) totaling approximately $140,505.00. Landlord agrees that
HVAC equipment replacement costs shall be shared equally between Landlord and
Tenant, provided that Landlord’s total cost shall not exceed, in the aggregate,
the amount of Seventy Thousand Two Hundred Fifty Two and 50/100 Dollars
($70,252.50) (i.e., fifty percent (50%) of the estimated HVAC equipment
replacement costs). Tenant agrees that Tenant shall reimburse Landlord as and
when incurred for its fifty percent (50%) share of the HVAC equipment
replacement costs and one hundred percent (100%) of the actual remaining and
reasonable HVAC equipment replacement costs over and above the amount of One
Hundred Forty Thousand Five Hundred Five Dollars ($140,505.00). Such amounts,
together with any amounts for HVAC repair and maintenance costs, shall be
reimbursed from the 230 Deposit pursuant to Paragraph 6 below, and amounts in
excess of the 230 Deposit, if any, shall be reimbursed to Landlord within thirty
(30) days after Landlord’s written demand therefor, which shall include a copy
of the applicable vendor invoice for such costs. Subject to the preceding
sentence with respect to application of the 230 Deposit, costs of repair and
maintenance shall continue to be borne according to the terms of the Lease.
Landlord shall have the right to bill Tenant for its share of the HVAC equipment
replacement costs as described above, and the repair and maintenance costs
incurred in good faith, in installments when each such cost is incurred by
Landlord. Landlord agrees to provide Tenant with a copy of any reports, invoices
or other records provided by Acco concerning HVAC replacement and repairs.
Landlord shall notify Tenant in advance of any proposed HVAC replacement costs
not covered in Schedule A and will discuss any comments by Tenant with respect
thereto and, upon Tenant’s written request, Landlord shall obtain competitive
bids for any future HVAC replacement costs which are not covered in Schedule A
(but Landlord shall not be required to obtain competitive bids for HVAC repair
or maintenance costs). The parties agree to cooperate with one another in good
faith to minimize the costs of any necessary repair, replacement or maintenance
of HVAC equipment on the demised premises.

Page 2 of 4

--------------------------------------------------------------------------------




     6. Section 19.9 of the Lease shall be amended as follows: As of the
Effective Date, Landlord holds a security deposit in the amount of $24,247.96
with respect to the demised premises (the "Lease Security Deposit"). In
addition, Landlord holds a security deposit in the amount of $212,095.29 (the
"230 Deposit") with respect to the premises located at 230 Constitution Drive,
Menlo Park. In connection with Tenant’s exit from the premises located at 230
Constitution Drive pursuant to the terms and conditions of that certain Exit
Agreement signed by the parties of even date herewith (the “Exit Agreement”),
the parties agree that any remaining portion of the 230 Deposit, after such 230
Deposit has been applied to the lease for the premises located at 230
Constitution Drive as set forth in the Exit Agreement, shall be applied toward
Tenant's reimbursement obligations for the repair, maintenance and replacement
of HVAC equipment conducted in accordance with Paragraph 5 of this Sixth
Amendment and the provisions of the Lease at any time during the Term of the
Lease. The balance of the 230 Deposit, if any, shall be held in an interest
bearing account or certificate of deposit as an additional security deposit with
respect to the demised premises hereunder. The additional security deposit, plus
interest, shall be refunded to Tenant (subject to such security deposit or
portion thereof being applied pursuant to the provisions of Section 19.9 of the
Lease) within thirty (30) days after expiration of the Lease.

     7. During the demised term of the Lease as extended hereby and prior to the
expiration of the Lease, Tenant will make the demised premises available to
Landlord or Landlord’s agent, Green Environment, Inc., or other environmental
consultant chosen by Landlord (“GEI”), at times acceptable to GEI and Tenant
during regular business hours, and will cooperate with GEI in the conduct of an
environmental review. GEI will complete an environmental site assessment
consisting of: (1) review of available public records associated with the
tenancy on file at the City of Menlo Park Building Department, Menlo Park Fire
Protection District, West Bay Sanitary District, San Mateo County Health System,
Bay Area Air Quality Management District, and the Bureau of Radiological Health;
(2) interview of public agency staff (as needed) associated with Tenant's
operations on the demised premises; (3) inspection of the demised premises prior
to onset of move-out activities, accompanied by a representative of Tenant with
responsibility for environmental, health and safety; (4) review of the Lease
provisions associated with Tenant's obligations in regards to hazardous
materials and facility restoration upon vacating the demised premises; (5)
review of the Tenant's written closure plan with regards to hazardous materials
and hazardous wastes; (6) inspection of the demised premises upon Tenant's
completion of closure activities accompanied by a representative of Tenant with
responsibility for environmental, health and safety; and (7) review of the
Tenant's written closure report with regards to hazardous materials and
hazardous wastes. GEI’s site assessment will be documented in a written report
provided to Landlord and made promptly available to Tenant by Landlord. Nothing
contained in this Sixth Amendment shall affect Tenant's obligation to leave the
demised premises in the condition described in the Lease.

     8. It is understood and agreed that all other terms and conditions of the
Lease shall be and remain the same. Capitalized terms set forth herein shall
have the same meaning as in the Lease. If there is any conflict between the
provisions of this Sixth Amendment and the provisions of the Lease, the
provisions contained in this Sixth Amendment shall control.

Page 3 of 4

--------------------------------------------------------------------------------




     9. This Sixth Amendment shall be construed under the laws of the State of
California. If any provision of this Sixth Amendment, or portion thereof, or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Sixth Amendment shall not be
affected thereby and each provision of this Sixth Amendment shall be valid and
enforceable to the fullest extent permitted by law.

     IN WITNESS WHEREOF, the parties have executed this Sixth Amendment as of
the date first hereinabove written.

TENANT:       LANDLORD: GERON CORPORATION, DAVID D. BOHANNON a Delaware
corporation ORGANIZATION, a California corporation     By:   /s/ Graham Cooper 
By:   /s/ Scott Bohannon Graham Cooper Senior Vice President Chief Financial
Officer EVP, Business Development   By: /s/ Ernest Lotti Jr. Secretary


Page 4 of 4

--------------------------------------------------------------------------------




Schedule A

HVAC Repair/Replacement Quote

"EXHIBIT A"




 

 

[exhibitx1x1.jpg] February 15, 2012


Robert Van Rooy
David D. Bohannon Organization
Sixty 31st Avenue
San Mateo, CA 94403
robert.vanrooy@ddbo.com

RE: Geron 200 Constitution Drive – Due Diligence Report

Dear Robert,

We are complete with the HVAC equipment inspection and report the following:

Equipment List

Type Unit # Make Model # Serial # Tons Year Package Unit AC-1 Carrier 48DP012
N594097 10 1980 Package Unit AC-2 Carrier 48DP012 N594093 10 1980 Package Unit
AC-3 Carrier 48BL006530 3284G20588 5 1984 Package Unit AC-4 Carrier 48LDT006510
4784G34824 5 1984 Package Unit AC-5 Carrier 48LD008500 4384G31612 7 1984 Package
Unit AC-6 Trane YC0120B3LOC H421433120 10 1993 Package Unit AC-7 Trane
YCX024F1LOC H46167647 2 1993 Package Unit AC-8 Carrier 48SS02404032 4495G80029 2
1995 Package Unit AC-9 Trane YCC036F1LOB N05365U1H 3 1998 Package Unit AC-A
Trane BYC100G3LOD B20143522D 8.5 1987 Package Unit AC-B Trane BYC100G3LOD
B20143481D 8.5 1987 Heat Pump HP-1 Carrier 38BQ008530 5089G05587 7.5 1989 Air
Handler AH-1 Trane N/A N/A 15 N/A Air Handler AH·A Trane CCDB14C90G K87K33267
N/A 1987 Air Handler AH-C Carrier N/A N/A N/A N/A Condensing Unit CU-1 Trane
TIA180B300 R204R8RAH 15 2000 Condensing Unit CU-A Trane BTA240C300MB B43198704
20 1987 Condensing Unit CU-C Carrier 38AH044500 3496F24196 40 1996 Boiler B #1
Teledyne HH0250CN12KBBBX C06166672 250K 2006 Laars BTU Boiler B #2 Teledyne
HH1010EN09KBACK C96H05864 1 Mill. 1996 Laars BTU Dom. Wtr Htr DWH #1 Teledyne
PW0050CN12KBACN E05CG017C N/A 2005 Laars Supply Fan SF-12 American SMB-8 F30292
N/A N/A Fan Supply Fan SF-12 American SMB-8 F30292 N/A N/A Fan Exhaust Fan EF-1
Greenheck SWB-20-30 93K07270 N/A 1993 Exhaust Fan EF-2 Greenheck SWB-20-30
93K07271 N/A 1993 Exhaust Fan EF-3 Dayton 4C33A N/A N/A N/A Exhaust Fan EF-4
Dayton 3C401A N/A N/A N/A Exhaust Fan EF-5 Carnes N/A N/A N/A N/A Exhaust Fan
EF-6 N/A N/A N/A N/A N/A Exhaust Fan EF-7 Greenheck SWB-16-10CC 00H15260 N/A
2000


1


--------------------------------------------------------------------------------





[exhibitx2x1.jpg]

Equipment List continued....

Type Unit # Make Model # Serial # Tons Year Exhaust Fan EF-8 Dayton 3C425B N/A
N/A N/A Exhaust Fan EF-9 American SMB-10 F-29757 N/A N/A Fan Exhaust Fan EF-10
Dayton 4YC736 N/A N/A 1993 Exhaust Fan EF-11 Dayton 4HX83A N/A N/A N/A Exhaust
Fan EF-12 N/A N/A N/A N/A N/A Exhaust Fan EF-13 Dayton 4YC67 N/A N/A N/A Exhaust
Fan EF-14 N/A N/A N/A N/A N/A Exhaust Fan EF-15 Greenheck SWB-20-50-CW 96H15577
N/A 1996 Exhaust Fan EF-16 Greenheck SWB-20-50-CW 96H15578 N/A 1996 Exhaust Fan
EF-17 Dayton 3C401A N/A N/A N/A Exhaust Fan EF-18 Acme PF110-2 WH0881 N/A N/A
Exhaust Fan EF-19 Acme N/A N/A N/A N/A Exhaust Fan EF-A Synder 4165001 N/A N/A
N/A Exhaust Fan EF-B Synder 4165001 N/A N/A N/A Exhaust Fan EF-C Dayton 26797A
N/A N/A N/A Vacuum Pump VP-1 Busch N/A U053203905 N/A N/A Air Compressor CDA-1
Quincy N/A 84279 N/A N/A Air Dryer RAD-1 Zander N/A 3179760001 N/A N/A


Equipment Report

Unit # AC – 1 (10 ton System) General Condition Poor (32 year old 10 ton Unit)
Operation Status Cooling: Operational Heating: Operational Recommendations None
Comments Regarding the Unit An industry standard on HVAC equipment lifespan is
15-20 years. Bohannon units generally average longer life due to comprehensive
maintenance. This unit is 32 years old and has been under a different vendors
care for over 10 years. It would be prudent to budget for its replacement in the
near future since service levels cannot be verified. “Budget” Price for Unit
Replacement $20,000.00


Unit # AC - 2 General Condition Poor (32 year old 10 ton Unit) Operation Status
Cooling: Operational Heating: Operational Recommendations None Comments
Regarding the Unit An industry standard on HVAC equipment lifespan is 15-20
years. Bohannon units generally average longer life due to comprehensive
maintenance. This unit is 32 years old and has been under a different vendors
care for over 10 years. It would be prudent to budget for its replacement in the
near future since service levels cannot be verified. “Budget” Price for Unit
Replacement $20,000.00


2


--------------------------------------------------------------------------------




[exhibitx2x1.jpg]

Unit # AC - 3 General Condition Extremely Poor (28 year old 5 ton unit)
Operation Status Cooling: Operational Heating: Inoperable Recommendations      
1.) Replace the rotted out condensate pan. 2.) Replace the failing shaft
bearings. 3.) Troubleshoot the inoperable heating mode and make recommendations
for repair. Price for Repairs $3,500.00 Comments Regarding the Unit Due the age
and extent of repairs needed for this unit, we highly recommend replacement.
“Firm” Price for Unit Replacement $9,875.00 (we will send a separate quote for
this)


Unit # AC - 4 General Condition Poor (28 year old 5 ton unit) Operation Status
Cooling: Operational Heating: Operational Recommendations       1.) Clean the
burner rack. 2.) Remove the plugged suction drier and add refrigerant. Price for
Repairs $1,467.00 (including labor, material & tax) Comments Regarding the Unit
An industry standard on HVAC equipment lifespan is 15-20 years. Bohannon units
generally average longer life due to comprehensive maintenance. This unit is 28
years old and has been under a different vendors care for over 10 years. It
would be prudent to budget for its replacement in the near future since service
levels cannot be verified. “Budget” Price for Unit Replacement $11,500.00 (will
need curb adapter)


Unit # AC - 5 General Condition (28 year old 7 ton unit) Operation Status
Cooling: Operational Heating: Operational Recommendations       1.) Replace the
leaking second stage high pressure safeties. 2.) Leak check the system. 3.) Add
10# or R-22 to the unit. Price for Repairs Not to Exceed: $1,675.00 (including
labor, material & tax) Comments Regarding the Unit An industry standard on HVAC
equipment lifespan is 15-20 years. Bohannon units generally average longer life
due to comprehensive maintenance. This unit is 28 years old and has been under a
different vendors care for over 10 years. It would be prudent to budget for its
replacement in the near future since service levels cannot be verified. “Budget”
Price for Unit Replacement $14,000.00


3


--------------------------------------------------------------------------------




[exhibitx2x1.jpg]

Unit # AC - 6 General Condition Fair (19 years old) Operation Status Cooling:
Operational Heating: Operational Recommendations        1.) Leak check and
repair the refrigerant leak.        2.) Install head pressure controllers on
both circuits. Price for Repairs Not to Exceed: $1,975.00 (including labor,
material & tax) Comments Regarding the Unit Due to the age of this unit, we will
pay close attention to it during the regular maintenance.


Unit # AC - 7 General Condition Fair (19 years old) Operation Status Cooling:
Operational Heating: Operational Recommendations None Comments Regarding the
Unit Due to the age of this unit, we will pay close attention to it during the
regular maintenance.


Unit # AC - 8 General Condition Fair (17 years old) Operation Status Cooling:
Operational Heating: Operational Recommendations None Comments Regarding the
Unit Due to the age of this unit, we will pay close attention to it during the
regular maintenance.


Unit # AC - 9 General Condition Good (14 years old) Operation Status Cooling:
Operational Heating: Operational Recommendations None


Unit # AC - A General Condition Poor (25 year old 8.5 ton Unit) Operation Status
Cooling: Operational Heating: Operational but not in use Recommendations None
Comments Regarding the Unit An industry standard on HVAC equipment lifespan is
15-20 years. Bohannon units generally average longer life due to comprehensive
maintenance. This unit is 25 years old and has been under a different vendors
care for over 10 years. It would be prudent to budget for its replacement in the
near future since service levels cannot be verified. “Budget” Price for Unit
Replacement $17,000.00


4


--------------------------------------------------------------------------------




[exhibitx2x1.jpg]

Unit # AC - B General Condition Poor (25 year old 8.5 ton Unit) Operation Status
Cooling: Operational Heating: Operational but not in use Recommendations None
Comments Regarding the Unit An industry standard on HVAC equipment lifespan is
15-20 years. Bohannon units generally average longer life due to comprehensive
maintenance. This unit is 25 years old and has been under a different vendors
care for over 10 years. It would be prudent to budget for its replacement in the
near future since service levels cannot be verified. Budget Price for Unit
Replacement $17,000.00


Unit # HP - 1 General Condition Poor (23 year old 7.5 ton Unit) Operation Status
Cooling: Operational Heating: Operational Recommendations        1.) Leak check
and repair the refrigerant leak. Repair Price Not to Exceed: $1,750.00
(including labor, material & tax) Comments Regarding the Unit An industry
standard on HVAC equipment lifespan is 15-20 years. Bohannon units generally
average longer life due to comprehensive maintenance. This unit is 23 years old
and has been under a different vendors care for over 10 years. It would be
prudent to budget for its replacement in the near future since service levels
cannot be verified. Budget Price for Unit Replacement $15,000.00


Unit # AH - 1 General Condition Fair (unknown) Operation Status Cooling:
Operational Heating: Operational Recommendations        1.) Reinsulate the
holding tank. Price for Repairs $875.00 Comments Regarding the Unit None


Unit # AH - A General Condition Fair (25 years old) Operation Status Cooling:
Operational Heating: Operational Recommendations None Comments Regarding the
Unit Due to the age of this unit, we will pay close attention to it during the
regular maintenance.


5


--------------------------------------------------------------------------------




[exhibitx2x1.jpg]

Unit # AH - C General Condition Fair (unknown) Operation Status Cooling:
Operational Heating: Operational Recommendations None Comments Regarding the
Unit None


Unit # CU - 1 General Condition Good Operation Status Operational
Recommendations None Comments Regarding the Unit None


Unit # CU - A General Condition Fair Operation Status Operational
Recommendations None Comments Regarding the Unit Due to the age of this unit, we
will pay close attention to it during the regular maintenance.


Unit # CU - C General Condition Poor (due to heavily deteriorated condenser
coils) – 40 ton System Operation Status Operational but with reduced capacity
Recommendations        1.) Replace the failed condenser fan motor. 2.) Replace
the refrigerant, liquid line drier and oil due to moisture and contaminants in
the system. 3.) Note: The condenser coils are heavily deteriorated and are
disintegrating. The unit is operational but at a reduced capacity (see below for
condenser coil replacement price). Price for Repairs $3,875.00 Comments
Regarding the Unit We are recommending the replacement of all four (4) condenser
coils. The replacement project will also include miscellaneous hardware,
welding, nitrogen, etc as well as crane rigging costs. Price for Condenser Coil
Replacement $16,130.00


Unit # B - 1 General Condition Good Operation Status Heating: Operational
Recommendations        1.) Clean the burner racks. Price for Repairs $730.00
Comments Regarding the Unit None


6


--------------------------------------------------------------------------------




[exhibitx2x1.jpg]

Unit # B - 2 General Condition Good Operation Status Heating: Operational
Recommendations        1.) Clean the burner racks. Price for Repairs $730.00
Comments Regarding the Unit None


Unit # DWH - 1 General Condition Good Operation Status Operational
Recommendations        1.) Replace the failing ignition module. Price for
Repairs $575.00 Comments Regarding the Unit None


Unit # SF - 12 General Condition Good Operation Status Operational
Recommendations None Comments Regarding the Unit None


Unit # EF’s – 1thru 8, 10 thru 19 and A, B & C General Condition Good Operation
Status Operational Recommendations None Comments Regarding the Unit None


Unit # EF - 9 General Condition Good Operation Status Operational
Recommendations        1.)  Repair the ductwork that was previously repaired
with plastic. Price for Repairs $585.00 Comments Regarding the Unit None


Unit # VP - 1 General Condition Good Operation Status Operational
Recommendations None Comments Regarding the Unit None


7


--------------------------------------------------------------------------------




[exhibitx2x1.jpg]

Unit # CDA - 1 General Condition Good Operation Status Operational
Recommendations None Comments Regarding the Unit None


Unit # RAD - 1 General Condition Good Operation Status Operational
Recommendations None Comments Regarding the Unit None


Robert, hopefully you find this report helpful. If you would like us to proceed
with any of the above recommendations, please make your selection below and sign
and return a copy of this proposal. Thank you for this opportunity to serve you
and don’t hesitate to call if you have any questions.

Sincerely,



[exhibitx8x1.jpg]

    ACCO Engineered Systems, Inc.




Dave Manza
Project Manager
dmanza@accoservice.com
Fax (510) 347-1318
Cell (408) 592-8846

Selection

Repair Recommendations Unit #       Cost           Approved      AC 3 $ 3,500.00
    AC 4 $ 1,467.00     AC 5 $ 1,675.00   AC 6 $ 1,975.00   HP 1 $ 1,750.00   AH
1 $ 875.00   CU C (regular recs)   $ 3,875.00   CU C (condenser coil
replacement) $ 16,130.00   B 1 $ 730.00   B 2 $ 730.00   DWH 1 $ 575.00   EF 9 $
585.00


Unit Replacement Recommendations Unit #       Cost           Approved      AC 3
$   9,875.00  


Note:  

These recommendations were priced out as separate repairs. If all approved, we
will consolidate them and you will save on labor and mobilization costs


8


--------------------------------------------------------------------------------






Terms and Conditions

[exhibitx2x1.jpg]


1. All work shall be performed during normal working hours unless otherwise
stated herein. 2. ACCO Engineered Systems agrees to maintain in full force and
effect a Workmen’s Compensation Insurance policy and a Comprehensive Liability
Insurance policy in substantial amounts to protect all parties to this
agreement, furnishing certificates of insurance, if required by Buyer. 3.      
Buyer shall prepare the premises to permit free movement and erection of
materials, providing necessary openings, supports, cutting, patching, necessary
public utility and steam services, and pay all fees in accordance with codes and
ordinances unless otherwise indicated in this Bid Contract. 4. In the event that
the Seller encounters any asbestos product or material in the course of
performing its work, the Seller shall have the right to immediately discontinue
its work and remove its employees from the project, or that portion of the
project wherein such product or materials were encountered, until such time as
any hazards connected therewith are abated, encapsulated or removed and/or it is
determined that no hazard exists; further, Seller shall receive an extension of
time to complete its work and compensation for delays encountered and
compensation for any change in the sequence of method or its work occasioned as
a consequence of said encounter. 5. ACCO Engineered Systems extends
manufacturer’s standard warranties on all new equipment, misuse or abuse
excepted, for a period not to exceed one year from date of first beneficial use,
which shall be defined as the Start-up Date. ACCO Engineered Systems guarantees
most, but not all, repaired materials, parts and labor for a period of ninety
(90) days from the date of first beneficial use. There are no warranties,
expressed or implied, other than the above unless so noted herein. Seller shall
not be liable for any consequential damages including, but not limited to,
liquidated damages, loss of rent, interest expense, extended overhead or any
other delay damages of any kind, nature or description. It is expressly
understood and agreed that the only liability of Seller is to replace defective
workmanship or material as herein above set forth. 6. ACCO Engineered Systems
will not replace any refrigerant loss caused by defects in the equipment,
material, parts, or workmanship furnished under this contract. Replacement of
refrigerant due to failure or defects of items furnished by Seller is not
included as a part of this agreement. 7. ACCO Engineered Systems shall not be
liable for the corrosive or erasive action of liquids and/or gases upon the
equipment specified and no part of such equipment shall be deemed defective by
reason of its failure to resist physical or chemical action of such elements or
items upon such equipment. 8. This agreement shall not be binding until duly
accepted by an authorized officer of ACCO Engineered Systems No person has
authority to make or claim any representation, warranty, term, promise, or
condition, expressed or implied, statutory or otherwise, which is not expressed
herein. This agreement constitutes the entire agreement between the parties and
supersedes and revokes any previous agreement, written or oral, with respect to
the labor and equipment covered hereby and may not be amended or modified except
in writing executed by the parties hereto. 9. Under no circumstances shall the
liability of Seller arising out of the sale or erection of the equipment
hereunder, or arising out of its use, whether on warranties or otherwise, in any
case exceed the lesser of the following: (a) Cost of correcting defects in the
equipment or workmanship; or (b) the difference in value between the
installation as installed and the cost of the original installation thereof, if
installed strictly as in the contract documents set forth. And in no event shall
any claims be made by either party against the other for consequential damages.
10. The Seller shall not be bound by any plans and specifications or conditions,
existing or otherwise, that have not been presented to or delivered to it for
the purpose of submitting this bid, nor shall the Seller be bound by any city
ordinances, State laws or other governmental regulations not in effect at the
time of submitting this bid, or which had become obsolete and which no longer
was enforced by such public body enacting the same. 11.

The Seller shall be excused for any delay in completion of this Bid Contract
caused by acts of God, including but not limited to, wind, rain, flood, storm,
landslide, subsidence and earthquake; acts of neglect of owner or architect or
by any employee or agent of either; acts of neglect of separate contractors
employed by owner; acts of public utilities or governmental or public bodies or
their agents; material shortages; labor trouble, labor slowdowns; strikes; union
activity causing a reduction in productivity; fire; casualty; delay in
transportation; changes ordered in the work; failure of Buyer to make payments
to Seller as required under this Bid Contract, or other causes beyond the
reasonable control of Seller, any of which shall automatically entitle Seller to
reasonable or necessary extensions of the completion date of the work and to an
equitable adjustment of the contract price to compensate Seller for all costs
and expenses of additional labor, service, equipment or material and extended
overhead resulting from any such delay.
If any of the materials specified are not readily available, the Seller may
substitute equally efficient materials or fixtures of generally similar
character in lieu of the equipment, materials or fixtures specified, and it
shall allow any differential between the original cost of the materials
specified and the materials furnished.
In the event of inability to obtain labor at union scale or without paying a
premium above such scale, Seller may delay performance until same shall be
obtainable without premium payment or at the option of the Buyer the latter may
require the use of materials or labor requiring the payment of such excess cost,
but upon condition that the Buyer shall pay such excess

12. No additional work will be performed unless it is authorized in writing by
the Buyer. If the Buyer refuses to sign a written work authorization or change
order for the extra work. Seller reserves the right to refuse to perform the
extra work. 13. Should either party hereto bring suit in court to enforce the
terms hereof, any judgment awarded shall include court costs and reasonable
attorney’s fees to the successful party. 14. Seller assumes no responsibility
for the design on those jobs where Seller prepares working or shop drawings from
designs furnished by others. Seller assumes no responsibility whatsoever for
design or operative end result under any contract unless there is affirmatively
stated on the obverse side of this Bid Contract, a direct undertaking on
Seller’s part so to do. 15. Seller may suspend further performance under this
Bid Contract upon three (3) days written notice to the Buyer in the event the
Buyer is in breach of this Bid Contract for breach other than non-payment.
Notice need not be given if work is suspended due to non-payment or due to the
failure of the Buyer to pay for change orders as provided herein. In the event
Seller elects to suspend performance, Seller shall be entitled to remobilization
costs, including profit and overhead, upon the Buyer bringing payments current
or issuing proper change orders for extra work. Such costs will equal actual
losses sustained by Seller in terminating and restarting work. 16. This contract
is entered into upon the understanding that in the prosecution of any work
herein specified Seller will be allowed sufficient time for the performance of
said work on the basis of a normal eight-hour day, and in the event that Buyer
or any subcontractor require Seller to perform such labor on an overtime basis,
then such additional expense of every kind and character as Seller may be
required to incur on account of said overtime labor, shall constitute an
additional charge herein. 17. It is agreed that Buyer is to provide without cost
to Seller, proper hoisting conveyances and scaffolding (including the use of
engineer) at times so as to not delay Seller’s part of the work, unless
otherwise indicated in this proposal. 18. Any loss or damage to Seller’s work,
materials or equipment occurring at the site of the project occasioned by fire,
flood, earthquake, windstorm, riot or civil commotion shall be protected by
Builders Risk Insurance procured by the contractor or owner without cost to
Seller and Seller shall receive a proportionate share of the amount of any
payment loss under any such policy or policies according as Seller’s interest
may appear. 19. Notwithstanding any provision in the plans, specifications,
contract between prime contractor and owner, general conditions, or any contract
documents executed by and between contractor and owner having to do with the
subject now stated, Seller shall not be liable for the cost of correcting
defects occasioned by the acts or omissions of employees of other
subcontractors, the prime contractor, owner or any segregated contractor, to
work performed by Seller. Before Seller proceeds with any corrective work to
repair such damage, the prime contractor, or other person contracting with
Seller in this Bid Contract, shall give Seller an unqualified instruction to
proceed with the work upon their responsibility to compensate Seller therefor as
an extra. 20. The Seller expressly reserves the right to assign all or any
portion of its rights and/or duties under this Bid Contract with or without
notice to the Buyer herein. 21. In the event of a conflict between the terms and
conditions of this Bid Contract and terms and conditions stated in the plans and
specifications, or any other contract document, including the prime contract
between owner and prime contractor, the terms of this Bid Contract shall govern.
22. If, in Seller’s opinion, Buyer’s credit becomes impaired, Seller may, at its
option, suspend work and deliveries under this contract until it has received
full settlement or security for services rendered and is satisfied as to Buyer’s
credit for further shipments. If Buyer fails or refuses to make such payment, or
give such security, then the full amount due under this contract at such time,
for labor and material and/or equipment furnished shall immediately become due
and payable and Seller shall have the right and the option to terminate this
agreement. In the event that a suspension of this contract is required because
of Buyer’s doubtful credit, an extension of the time fixed for the performance
of this contract equal to the time of such suspension, shall automatically
occur. If legal action is filed to effect collection of any sums due hereunder,
Seller shall be entitled to reasonable attorney fees in addition to all other
damages found to be due hereunder.

9


--------------------------------------------------------------------------------